Citation Nr: 1758284	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  10-44 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for skin lesions, including of the arms, back, and nose, to include as due to exposure to herbicide agents.

2.  Whether the rating reduction from 30 percent to 20 percent, effective May 1, 2010, for service-connected residuals of a shell fragment wound of the left upper eyelid, was proper.

3.  Whether the rating reduction from 20 percent to noncompensable, effective March 1, 2011, for service-connected residuals of a shell fragment wound of the left upper eyelid, was proper. 

4.  Entitlement to an increased rating for service-connected residuals of a shell fragment wound of the left upper eyelid, rated as 30 percent prior to May 1, 2010, 20 percent from May 1, 2010 through February 28, 2011, and noncompensable from March 1, 2011 to the present, to include entitlement to a higher initial rating and earlier effective date for separately service-connected residual scar, shrapnel wound above left eye, rated as 30 percent disabling from November 7, 2013.

WITNESS AT HEARING ON APPEAL

The Veteran


FINDINGS OF FACT

1.  The July 2008 rating decision that assigned an evaluation of 30 percent effective September 20, 2007, for superior visual field defect (formerly residual shell fragment wound, left upper eyelid) was based upon inaccurate application of the law.

2.  The first reduction of the rating for the Veteran's service-connected residuals of a shell fragment wound of the left upper eyelid (from 30 percent to 20 percent effective May 1, 2010) was based on a March 2009 VA examination that was not adequate.

3.  The Veteran's service-connected eye residuals of a shell fragment wound of the left upper eyelid do not cause incapacitating episodes.

4.  The Veteran's service-connected residual scar, shrapnel wound above left eye, was factually ascertainable on March 25, 2008, and throughout the period on appeal was characterized by being adherent to underlying tissue and having a surface contour that is elevated or depressed on palpation.


CONCLUSIONS OF LAW

1.  The July 2008 rating decision that granted an evaluation of 30 percent effective September 20, 2007 contained clear and unmistakable evidence (CUE), and the reduction of the rating to a noncompensable rating, effective March 1, 2011, was proper.  38 U.S.C.A. §1155 (2012); 38 C.F.R. §§ 3.105, 3.344(c), 3.2600(e), 3.327(a), 4.79, DC 6009 (2016).

2.  The criteria for restoration of a 30 percent rating for service-connected residuals of a shell fragment wound of the left upper eyelid prior to March 1, 2011 have not been met.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 3.105(e), 3.159, 3.344, 4.1, 4.2, 4.10, 4.71a, DC 6009-6078 (2017).

3.  The criteria for entitlement to a rating in excess of 30 percent prior to March 1, 2011, or a compensable rating thereafter, for eye symptoms of service-connected eye residuals of a shell fragment wound of the left upper eyelid, have not been met.  38 U.S.C. § 1155, 5107(b) (2012); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.79, DC 6009 (2017).

4.  The criteria for service connection for residual scar, shrapnel wound above left eye, with a rating of 30 percent and no higher, are met from March 25, 2008 and no earlier.  38 U.S.C. §§ 5103, 5103A, 5107(b), 5110 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.118, DC 7800 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from July 1964 to July 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

On September 20, 2007, the Veteran filed a claim for an increased (compensable) rating for service-connected residuals of a shell fragment wound of the left upper eyelid.  A rating decision dated in July 2008 increased the rating for superior field defect (formerly classified as residual shell fragment wound of the left upper eyelid) from noncompensable to 30 percent, effective September 20, 2007.  No appeal was taken from that determination.  

In a statement received in February 2009, the Veteran filed a new claim for an increased rating for his service-connected superior visual field defect (formerly characterized as residual of shell fragment wound of the the left upper eyelid).  By a rating decision in July 2009, with notification dated July 24, 2009, the agency of original jurisdiction (AOJ) proposed a reduction of the rating from 30 to 10 percent.  The February 2010 rating decision on appeal reduced the rating from 30 percent to 20 percent effective May 1, 2010.  In August 2010, the AOJ proposed another reduction from 20 percent to a noncompensable rating, asserting that the July 2009 rating decision as well as the July 2008 rating decision that raised the rating to 30 percent were the result of clear and unmistakable error (CUE).  A December 2010 rating decision reduced the evaluation from 20 percent to noncompensable effective March 1, 2011. 

During the pendency of the appeal, a September 2015 rating decision granted additional separate service connection for a residual scar, shrapnel wound above the left eye, and assigned a 30 percent initial rating with an effective date of November 7, 2013, the date of a VA medical examination discussing the scar.  The Veteran believes this separate rating should have been made effective earlier than November 7, 2013.  A December 2016 remand recharacterized the increased rating issue on appeal to include entitlement to assignment of a higher and earlier effective rate for the separate rating for residual scar, shell fragment wound, above left eye.  The August 2017 supplemental statement of the case (SSOC) included the legal requirements for entitlement to an earlier effective date, albeit briefly.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at hearings in November 2011 and December 2015.  A transcript of these hearings are of record.  

The issue of entitlement to service connection for skin lesions, to include of the arms, back, and nose, to include as due to exposure herbicides, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

1. Reduction of Rating from 30 percent to 20 Percent Effective May 1, 2010

The Veteran argues that any reduction of the rating for residuals of a shell fragment wound of the left upper eyelid was improper because his eyesight had worsened.

As noted above, a July 2008 rating decision increased the rating for superior visual field defect (formally residual of a shell fragment wound of the left upper eyelid) from noncompensable to 30 percent effective September 20, 2007.  The February 2010 rating decision on appeal reduced the rating to 20 percent effective May 1, 2010.  The 30 percent rating was in effect for less than 5 years.  As a result, the regulations governing stabilization of disability evaluations found in 38 C.F.R. § 3.344(a) and (b) are not applicable.  38 C.F.R. § 3.344(c).  Instead, reexaminations disclosing improvement will warrant a reduction in rating.  Id.  See also Hohol v. Derwinski, 2 Vet. App. 169 (1992) (in addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued).

The examination report on which the reduction is based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).  In this case, the rating reduction was based upon a March 2009 VA examination.  The examiner found that the reliability of the visual fields was low, and that the Veteran was dosing off during the testing, which means the examination was inadequate to rate the Veteran's visual field defects.  This first rating reduction was enacted because of improved symptoms shown by the March 2009 examination.  Because the March 2009 examination was inadequate, the rating reduction based upon that examination is void ab initio, and restoration of the 30 percent rating effective May 1, 2010, is granted.  

2. Reduction of Rating Effective March 1, 2011

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran was informed of the proposal to reduce his benefits in the August 2010 rating decision, which contained the reason for the proposed reduction.  The proper notice procedures were observed.  

The Veteran argues that reduction to a noncompensable rating for service-connected residuals of a shell fragment wound of the left upper eyelid was improper because, even though the examiners at the time were unable to determine whether the visual field defects were attributed to the shrapnel wound without resorting to speculation, the visual field symptoms should have been attributed to the service-connected shrapnel wound residuals pursuant to Mittleider v. West, 11 Vet. App. 181 (1998).

This reduction was based upon a finding that there was CUE in the July 2008 rating decision that assigned the evaluation of 30 percent in that the RO based the rating upon an inadequate examination.  The question before the Board is whether the RO's finding of CUE in the July 2008 rating decision was correct.  

Previous determinations which are final and binding, including decisions of degree of disability, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purposes of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Except as provided in 38 C.F.R. § 3.105 (d) and (e), where an award is reduced or discontinued because of administrative error or error in judgment, the provisions of § 3.500(b)(2) will apply.  38 C.F.R. § 3.105(a).

For CUE to exist, (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14   (1992)).

Errors constituting clear and unmistakable error "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

According to 38 C.F.R. § 3.327(a), reexamination will be requested whenever VA determines there is a need to verify the current severity of a disability.  It is clearly established law that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the March 2008 VA examination upon which the July 2008 rating decision was based found that the visual field testing had poor reliability because the Veteran had difficulty keeping his eyes open during the test and even dosed off a time or two during testing.  The examiner thus explicitly stated in the examination report that the March 2008 examination did not provide accurate information regarding the severity of the Veteran's visual field defects.  The medical record does not otherwise provide information needed to rate the Veteran's visual fields according to the requirements of 38 C.F.R. § 4.77 - specifically, the standard Goldmann chart of applicable meridians.  Therefore, regardless of whether the Veteran's visual field defects should or should not have been attributed to the Veteran's service-connected disability, the medical record did not contain accurate information to rate the Veteran's visual fields.  Since the examiner explicitly stated that the visual field testing was not reliable, this error is not a matter of the RO's judgment.  Where an examiner clearly states that the medical testing was not reliable, it is undebatable that a Veteran's disability should not be rated based upon those unreliable results.  Therefore, the Board finds that the determination that the July 2008 rating decision contained CUE was correct, and the reduction of the rating of the Veteran's service-connected residuals of a shell fragment wound of the left upper eyelid to a noncompensable rating, effective March 1, 2011, is proper.  

3. Increased Rating Based Upon Eye Symptoms

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that he is entitled to higher rating for service-connected residuals of a shell fragment wound of the left upper eyelid because of decrease in visual acuity, loss of visual fields, and watering and matter in his left eye.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. Part IV.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.   Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The eye symptoms of this disability have been rated under DC 6009, which relates to unhealed eye injury, and DC 6080, which relates to visual field defects.  In this case, while the March 2008 and March 2009 VA examinations were unable to determine whether the Veteran's visual field defects were due to residuals of shrapnel injury, a June 2017 addendum opinion explained that the location of the shell fragment was on his superior nasal lid area of the left eye.  If this fragment had caused damage to his retina or optic nerve, it would have affected the nasal/superior aspect of either his retina or optic nerve, which correlates with the temporal/inferior temporal portion of the left eye's visual field.  The examiner found that the Veteran's temporal and inferior temporal aspect of his visual field was excellent, with no sign of contraction in the temporal/inferior temporal field.  The examiner opined that the shrapnel injury would not cause contraction in the right eye's visual field or contraction in the left eye's nasal field, meaning that there are no field defects caused by or as a result of the shrapnel injury.  This opinion and rationale is consistent with a June 2015 treatment note indicating that the physician told the Veteran that the shrapnel near his left eye was not affecting his eye or vision at all.  Although an October 2009 treatment note indicated that the visual field defects of the left eye are at least as likely as not caused by or a result of the shrapnel injury, this notation contains no rationale to support the opinion provided.  Therefore, the Board assigns this single notation less weight than the negative opinion supported by detailed rationale, and will not consider the Veteran's visual field defect in rating his service-connected residuals of shrapnel injury.

As to the Veteran's assertion that his loss of visual acuity is due to the shrapnel injury, there is no medical finding to support this belief.  Moreover, even if the Veteran's visual acuity were attributed to the shrapnel injury, the record does not reflect that his visual acuity is severe enough to warrant a compensable rating.

Visual acuity is rated based upon the best corrected distance vision, even if a central scotoma is present.  However, when the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye (and the difference is not due to congenital or developmental refractive error), and either the poorer eye or both eyes are service connected, evaluate the visual acuity of the poorer eye using either its uncorrected or corrected visual acuity, whichever results in better combined visual acuity.  38 C.F.R. § 4.76(b).

DC 6066 provides that a compensable disability rating is warranted for impairment of central visual acuity in the following situations: (1) if corrected visual acuity is 20/100 in one eye and 20/40 in the other eye; (2) if corrected visual acuity is 20/70 in one eye and 20/40 in the other eye; (3) if corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (4) or when corrected visual acuity is 20/50 in both eyes.  38 C.F.R. §  4.79, DC 6066.

The November 2013 and March 2016 examinations found the corrected distance vision was 20/40 or better in both eyes.  Neither treatment records nor other examinations indicate that impairment of the Veteran's visual acuity was more severe than was shown in the November 2013 and March 2016 examinations.  Therefore, even if the Veteran's visual acuity deficits were found to be related to his service-connected shrapnel injury, they would not result in a compensable evaluation.  Therefore, additional remand to obtain an opinion regarding the relationship between the Veteran's visual acuity and the shrapnel wound would result in delay with no benefit flowing to the Veteran, and is unnecessary.  Soyini v. Principi, 1 Vet. App. 540, 546 (1991).  

The Board will consider the Veteran's service-connected residuals of a shell fragment wound of the left upper eyelid under DC 6009, relating to unhealed eye injury.

The General Rating Formula for Diagnostic Codes 6000 through 6009 provides that eye disabilities should be evaluated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  A minimum 10 percent rating is assigned under DC 6009 for incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum 60 percent rating is assigned under DC 6009 for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A Note following this General Formula provides that an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare providers.  Id.

November 2013 and March 2016 examinations found no incapacitating episodes in the last 12 months attributable to any eye conditions.  The March 2008 and March 2009 examinations do not discuss incapacitating episodes.  The Veteran's medical records do not indicate incapacitating episodes.  There is no indication in the record that the symptoms of the Veteran's eye watering or having matter in it have caused him to experience any incapacitating episode.  Therefore, the symptoms do not correspond to a compensable rating according to 38 C.F.R. § 4.79.

The eye symptoms related to the Veteran's service-connected residuals of a shell fragment wound of the left upper eyelid do not warrant a rating in excess of 30 percent prior to March 1, 2011, or a compensable rating thereafter.

4. Increased Rating Based Upon Scar

The Veteran contends that his service-connected residuals of a shell fragment wound of the left upper eyelid should have been rated based upon the resulting scar, not his eye symptoms, and that the 30 percent rating assigned effective November 7, 2013 by a September 2015 rating decision should have been assigned prior to that date.  The first question before the Board is whether the medical record during the claim period indicates a scar prior to November 7, 2013.

The assignment of effective dates for awards of disability compensation is generally governed by 38 U.S.C.A. § 5110  and 38 C.F.R. § 3.400.  Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400. 

With respect to claims for increased ratings, like this one, if the increase in the severity of the disability is factually ascertainable within one year prior to the receipt of the claim, the earliest effective date of the rating is the date the increase in severity was factually ascertainable.  38 C.F.R. § 3.400 (o)(1)-(2); see also Harper v. Brown, 10 Vet. App. 125, 126   (1997).  Otherwise, the effective date of the award will be the date of receipt of the claim.  38 C.F.R. § 3.400 (o)(1)-(2).  

In this case, service connection for the scar arose out of a claim for an increased rating for residuals of a shell fragment wound of the left upper eyelid filed on February 5, 2009, meaning that the period in question begins on February 5, 2008.  The March 25, 2008 examination noted that the Veteran has an area on the inner part of his nose where the skin is slightly depressed, and the Veteran indicated that this is the area where the shrapnel penetrated his skin.  Therefore, the Veteran's scar as residual of the shrapnel wound was factually ascertainable on March 25, 2008, which is within one year prior to the February 5, 2009 claim for an increased rating.  

The next question is the appropriate rating for the Veteran's scar.  It has been rated under DC 7800.

DC 7800 rates scars based upon disfigurement of the head, face, or neck.  A 10 percent rating is warranted if there is one characteristic of disfigurement.  A 30 percent rating is warranted if there are visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are two or three characteristics of disfigurement.  A 50 percent rating is warranted if there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are four or five characteristics of disfigurement.  An 80 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are six or more characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800.

The eight characteristics of disfigurement are: (1) A scar five or more inches (13 or more centimeters) in length; (2) A scar at least one-quarter inch (0.6 centimeters) wide at its widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 square centimeters).  Id.

A November 2013 VA examination was the first to fully discuss the scarring.  The report described the scarring as a small depression his left upper lid, nasal aspect, where the shrapnel entered his eyelid, and noted that the depression was quite difficult to see.  The scar attributes were surface contour of scar elevated or depressed on palpation, and scar adherent to underlying tissue.  The March 2016 examination noted the same two characteristics of disfigurement, and described the scar as a depression on his left upper lid, nasal aspect, where the shrapnel entered his eyelid.  The medical record does not contain evidence of more than the two disfiguring characteristics described above, and does not indicate gross distortion or asymmetry of two features or paired sets of features.  Therefore, the criteria for a rating in excess of 30 percent are not met at any point during the period on appeal.  

Although the March 2008 examination did not state whether there were any characterizations of disfigurement present, the description of the scar in March 2008 is similar to the description in November 2013 and March 2016.  Therefore, the record reflects that the severity of the scar in March 2008 was the same as in November 2013, meaning that a 30 percent rating and no higher is warranted effective March 25, 2008.

Neither the Veteran nor his representative has raised any other issue, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 
28 Vet. App. 366, 369-70 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).





ORDER

Reduction of the rating for service-connected residuals of a shell fragment wound of the left upper eyelid from 30 percent to 20 percent, effective May 1, 2010, was not proper, and the 30 percent rating is restored effective May 1, 2010.

The reduction of the rating for service-connected residuals of a shell fragment wound of the left upper eyelid to a noncompensable rating, effective March 1, 2011, was proper.

Entitlement to a rating in excess of 30 percent prior to March 1, 2011, or a compensable rating from March 1, 2011, for service-connected eye residuals of a shell fragment wound of the left upper eyelid is denied.

Entitlement to an effective date of March 25, 2008, and no earlier for service connection for residual scar, shrapnel wound above left eye, with a disability rating of thirty percent and no higher, is granted.


REMAND

The Veteran introduced a new argument in his September 2017 correspondence.  He argued that his skin disability is due to sun exposure in service because he seldom wore a shirt when stationed in Hawaii and Vietnam.  This argument was not considered by the May 2017 examination, which noted that actinic keratosis is caused by chronic sun exposure.  The May 2017 examination also failed to discuss the Veteran's statements regarding the observation of skin problems shortly after separation from active service and the recurring rash on the Veteran's nose, as was instructed by the December 2016 remand.  A supplemental opinion should be obtained that addresses this deficiency considers this new theory of entitlement.  

Accordingly, the case is REMANDED for the following action:

1.  After reviewing the record, an appropriate VA clinician is to provide the following opinion:

Is it at least as likely as not (50 percent probability or more) that any skin disability, to include, but not limited to dermatitis, eczema, and actinic keratosis, is related to active service, to include the Veteran's contention that his skin disabilities are due to sun exposure in service because he seldom wore a shirt when stationed in Hawaii?

Any opinion offered must be supported by a complete rationale.  In addition to the sun exposure noted above, the examiner must discuss the Veteran's statements regarding the observation of skin problems shortly after separation from active service and the recurring rash on the Veteran's nose.  

2.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	A. Budd, Counsel

Copy mailed to:  Veterans of Foreign Wars of the United States
Department of Veterans Affairs


